DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Proposed Amendment filed March 21, 2022.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 4, 14, and 19.
Replace claim 1 with the following:
1.	An apparatus comprising: memory to store instructions; and one or more processors, coupled with the memory, operable to execute the instructions that, when executed, cause the one or more processors to: authenticate a user; allow, based on the authentication being successful, the user access to an interface; receive, via the interface, a request from the user for a temporary payment card for use at a merchant; determine payment acceptance information associated with the merchant, wherein the processor is to search and analyze prior transaction records corresponding to the merchant across a plurality of user accounts, and identify payment acceptance types based on the analysis of the prior transaction records: determine a type of the temporary payment card to be issued based on the determination of the payment acceptance information; and issue the temporary payment card based on the determined type.
Replace claim 2 with the following:
2.	The apparatus of claim 1, wherein the determination of the payment acceptance information comprises the one or more processors further caused to: communicate with the merchant; and receive from the merchant a record of the payment acceptance types, and wherein the payment acceptance types includes: (i) magnetic stripe, (ii) chip, (iii) NFC, and/or (iv) contactless.
Replace claim 11 with the following:
11.	A method comprising: authenticating, via one or more processors, a user; receiving a request from the user for a temporary payment card; receiving a selection from the user of a merchant; determining, via the one or more processors, payment acceptance information associated with the merchant comprising searching and analyzing prior transaction records corresponding to the merchant across a plurality of user accounts, and identifying payment acceptance types based on the analysis of the prior transaction records; determining, via the one or more processors, a type of the temporary payment card based on the determining of the payment acceptance information; and issuing the temporary payment card based on the determined type.
Replace claim 12 with the following:
12.	The method of claim 11, wherein the determining of the payment acceptance information further comprises: communicating with the merchant; and receiving from the merchant a record of the payment acceptance types, and wherein the payment acceptance types includes: (i) magnetic stripe, (ii) chip, (iii) NFC, and/or (iv) contactless.
Replace claim 16 with the following:
16.	A non-transitory computer-readable storage medium storing computer-readable program code executable by at least one processor to: authenticate a user; allow, based on the authentication being successful, the user access to an interface; receive, via the interface, a request from the user for a temporary payment card; receive, via the interface, a selection from the user of a merchant; determine payment acceptance information associated with the merchant including the at least one processor to search and analyze prior transaction records corresponding to the merchant across a plurality of user accounts, and identify payment acceptance types based on the analysis of the prior transaction records; determine a type of the temporary payment card based on the determination of the payment acceptance information; and issue the temporary payment card based on the determined type.
Replace claim 17 with the following:
17.	The non-transitory computer-readable storage medium of claim 16, wherein the determination of the payment acceptance information comprises the computer-readable program code further causing the at least one processor to: communicate with the merchant; and receive from the merchant a record of the payment acceptance types, and wherein the payment acceptance types includes: (i) magnetic stripe, (ii) chip, (iii) NFC, and/or (iv) contactless.
Remarks
4.	Claims 1-3, 5-13, 15-18, and 20 are currently pending. Independent claims 1, 11, and 16 have been amended and claims 4, 14, and 19 have been cancelled. In the previous Office action, claims 2-6, 9, 10, 13-15, and 18-20 were objected to as being dependent upon a rejected base claim, but were indicated to be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Currently amended claims 1, 11, and 16 include the allowable subject matter indicated in claims 4, 14, and 19.
Allowable Subject Matter
5.	Claims 1-3, 5-13, 15-18, and 20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of an apparatus and method for using a temporary payment device with merchant specific payment-acceptance systems, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-3, 5-13, 15-18, and 20 of the present claimed invention. Specifically, prior art fails to teach the claimed apparatus comprising memory to store instructions; and one or more processors, coupled with the memory, operable to execute the instructions that, when executed, cause the one or more processors to: authenticate a user; allow, based on the authentication being successful, the user access to an interface; receive, via the interface, a request from the user for a temporary payment card for use at a merchant; determine payment acceptance information associated with the merchant, wherein the processor is to search and analyze prior transaction records corresponding to the merchant across a plurality of user accounts, and identify payment acceptance types based on the analysis of the prior transaction records: determine a type of the temporary payment card to be issued based on the determination of the payment acceptance information; and issue the temporary payment card based on the determined type. Prior art additionally fails to teach the claimed method comprising: authenticating, via one or more processors, a user; receiving a request from the user for a temporary payment card; receiving a selection from the user of a merchant; determining, via the one or more processors, payment acceptance information associated with the merchant comprising searching and analyzing prior transaction records corresponding to the merchant across a plurality of user accounts, and identifying payment acceptance types based on the analysis of the prior transaction records; determining, via the one or more processors, a type of the temporary payment card based on the determining of the payment acceptance information; and issuing the temporary payment card based on the determined type. Lastly, prior art fails to specifically teach the claimed non-transitory computer-readable storage medium storing computer-readable program code executable by at least one processor to: authenticate a user; allow, based on the authentication being successful, the user access to an interface; receive, via the interface, a request from the user for a temporary payment card; receive, via the interface, a selection from the user of a merchant; determine payment acceptance information associated with the merchant including the at least one processor to search and analyze prior transaction records corresponding to the merchant across a plurality of user accounts, and identify payment acceptance types based on the analysis of the prior transaction records; determine a type of the temporary payment card based on the determination of the payment acceptance information; and issue the temporary payment card based on the determined type. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 12, 2022